Appeals from the orders of the County Court of Westchester County, dismissing appeals to that court from two orders of the City Court of Mount Vernon which were entered in a summary proceeding instituted in that court to recover possession of real property, dismissed, with one bill of $10 costs and disbursements. Under the provisions of section 218 of the Charter of the City of Mount Vernon (L. 1922, ch. 490, as amcf.), appeals from orders affecting a substantial right, made in a special proceeding by the City Court of Mount Vernon or the City Judge thereof, must be taken to the Appellate Division of the Supreme Court. (Matter of Marinsky v. Ranald, 259 App. Div. 849; Lera Realty Co. v. Rich, 273 App. Div. 913.) Lewis, P. J., Carswell, Nolan, Sneed and Wenzel, JJ., concur.